Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 1 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 2 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 3 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 4 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 5 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 6 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 7 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 8 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 9 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 10 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 11 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 12 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 13 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 14 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 15 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 16 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 17 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 18 of 20
Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 19 of 20
       Case 3:20-cv-05484-TKW-MJF Document 30 Filed 05/24/21 Page 20 of 20


Telephone: (360) 437-4005


UNITED STATES OF AMERICA, (USA) an entity,
Pensacola Division 21 East Garden Street,
Suite 400,
Pensacola, FL 32502,
(850) 444-4000
-and also mailed to-
U.S. Department of Justice,
950 Pennsylvania Avenue,
NW Washington, DC 20530-0001




                                                                                                                      KENT E HOVIND,
                                                                                                                            488 Pearl Lane,
                                                                                                              Repton, Alabama 36475,
                                                                                                          Telephone (251) 362-4635




                                                                                                              PAUL JOHN HANSEN,
                                                                                                                       as Trustee of CSE,
                                                                                                                              P.O. Box 314,
                                                                                                              Repton, Alabama 36475,
                                                                                                           Telephone (251) 362-8231
                                                                                                        pauljjhansenlaw@gmail.com

             (( Remaining silent may be a personal, intentional, accumulative, damage, he who confesses receives biblical grace.
                              A wise man once said - " Do unto others as you would have them do unto you ." ))




       Plaintiffs' Objection to REPORT AND RECOMMENDATION ofJudge Michael J. Frank, filed 4/21/2021                                     20
